Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application of 7/9/19.  Since the initial filing, no claims have been amended, added, or canceled.  Thus, claims 1-11 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  282 (Fig. 10A), 206b’ (Fig. 13), 704 (Fig. 15a), 725, and (Fig. 15D).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  19a ([34]), 5b ([37]), 206t ([47]), 209 ([52]), and 426 ([53]).
Fig. 2 is objected to because the reference character 25 is used to represent two components.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 282 (Fig. 10A), 206b’ (Fig. 13), 704 (Fig. 15a), 725, and (Fig. 15D).
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: 19a ([34]), 5b ([37]), 206t ([47]), 209 ([52]), and 426 ([53]).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC(f).
Claim Objections
5.	Claims 1, 3-4, and 6-7 are objected to because of the following informalities: 
Regarding claim 1, the limitation “at least one exoskeleton member configured and arranged on a limb of a user” should read --at least one exoskeleton member configured to be arranged on a limb of a user-- in order to avoid any interpretation of positively claiming a human body part (i.e. a “limb” of a user).  Similarly, the limitation “a first actuator 
Regarding claim 3, the limitation “at least two exoskeleton members configured and arranged on respective limbs of a user” should read --at least two exoskeleton members configured to be arranged on respective limbs of a user-- in order to avoid any interpretation of positively claiming a human body part (i.e. “limbs” of a user).
Regarding claim 4, the acronym “RFID” should be spelled out as --Radio Frequency Identification (RFID)--.
Regarding claim 6, the limitation “the at least one control device can be read/written from a computer server or cloud server” (ln. 1-2) should read --the at least one control device is configured to be read/written from a computer server or cloud server-- to avoid any interpretation that “can be” implies that the limitation is optional.
Regarding claim 7, a comma should be place after the word “value” (ln. 5) and after the word “timer” (ln. 6). Additionally, the phrase “used by controller” (ln. 10-11) should read --used by the controller--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the term “the at least one body segment” (ln. 6-7) lacks an antecedent basis.
	Regarding claim 3, the limitation “use the angle to control at least two exoskeleton members” (ln. 4-5) is unclear as to whether the limitation is referencing the previously recited exoskeleton members or two new exoskeleton members.  For the purposes of examination, the “at least two exoskeleton members” will be interpreted as the same exoskeleton members introduced earlier in the claim.
Regarding claim 4, the claim contains the trademarks “BLUETOOTH” (ln. 2) and “WI-FI” (ln. 2).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks are used to identify/describe wireless communication and, accordingly, the identification/description is indefinite.

Regarding claim 7, the terms “the controller” (ln. 1), “the swing state” (ln. 3), “the previous cycle” (ln. 3-4), “swing timers” (ln. 10), and “the next cycle” (ln. 12) lack antecedent bases. 
Regarding claim 8, the terms “the at least one control device” (ln. 1) and “the at least one actuator” (ln. 2) do not have antecedent bases.
Regarding claim 10, the term “the output torque” (ln. 2) lacks an antecedent basis.
Regarding claim 11, the terms “the at least one controller” (ln. 1) and “the phase gait” (ln. 2) do not have antecedent bases.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al (2018/0200135).

Regarding claim 2, Tung discloses the at least one sensor as a gyroscope sensor ([0119] discloses that the shank sensor 314 can be a gyroscope).
Regarding claim 3, Tung discloses at least two exoskeleton members configured and arranged on respective limbs of the user (Fig. 8 depicts the use of two exoskeletons 100 and 101); wherein the first control device is configured and arranged to use the angle to control at least two exoskeleton members ([0121] discloses communication between signal processor 404 and 424).
Regarding claim 4, Tung discloses the at least two exoskeleton devices communicate wirelessly with each other by Bluetooth ([0126]).
Regarding claim 5, Tung discloses the angle as a shank angle ([0117] discloses a shank angle with respect to gravity).

	Regarding claim 11, Tung discloses the at least one controller as configured and arranged to calculate the phase of gait of the user as a function of the body segment angle ([0125] and [0174] disclose using sensors to determine the phase of the gait of the user).
Allowable Subject Matter
10.	Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the controller configured and arranged to perform the claimed algorithm, specifically “determine if the at least one exoskeleton member was in the swing state during the previous cycle, if not then a swing timer is set to 0 and a swing angle is set to a value increment the swing timer increase the swing angle by integrating angular velocity, if an angular velocity of the at least one body segment is above a predetermined threshold and if the swing timer and/or swing angle are above predetermined thresholds, then the swing angle and swing timers are saved and used by controller, and the controller does not re-enter the swing state in the next cycle; if the at least one exoskeleton member was in the swing state during the previous cycle, then re-enter the swing state in the next cycle” (claim 7, ln. 3-14).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yagi (2018/0325764) and Goldfarb et al (2015/0142130) disclose a timer for determining whether a person is in a swing phase during a gate cycle.
Herr et al (2015/0209214) discloses an ankle assisting device comprising a gyroscopic sensor for detecting the shank angle of a person wearing the device.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785